      Case 7:19-cv-07448-KMK-JCM Document 76 Filed 06/11/21 Page 1 of 2

                                                                     Sheppard, Mullin, Richter & Hampton LLP
                                                                     30 Rockefeller Plaza
                                                                     New York, New York 10112-0015
                                                                     212.653.8700 main
                                                                     212.653.8701 fax
                                                                     www.sheppardmullin.com

                                                                     212.634.3043 direct
                                                                     jstoler@sheppardmullin.com
June 8, 2021

VIA ECF

The Hon. Kenneth M. Karas
United States District Court
Southern District of New York
The Hon. Charles L. Brieant Jr.
Federal Building and United States Courthouse
300 Quarropas Street
White Plains, NY 10601-4150

Re:    Lawrence v. Northwell Health, Inc., Case No. 19-CV-7448 (KMK) (JCM)

Dear Judge Karas:

       We represent Defendant, Northwell Health, Inc. We write to request a brief adjournment
of the parties’ upcoming June 17, 2021 conference before the Court because of a previously
scheduled litigation conflict.

         During the parties’ April 15, 2021 conference before the Court, Your Honor scheduled a
conference for June 8, 2021 to address Plaintiff’s pending Rule 72(a) motion and Defendant’s
April 1, 2021 request for leave to move for summary judgment.

       On June 1, 2021, Plaintiff’s counsel requested an adjournment, with Defendant’s
consent, of the parties’ June 8, 2021 conference because he will be on trial at that time. Your
Honor granted Plaintiff’s request and rescheduled the June 8, 2021 conference for June 17,
2021 at 3:00 p.m.

        I am principal trial counsel for Defendant in this matter, and will be unavailable to attend
the June 17, 2021 conference because of a previously scheduled expert deposition in another
SDNY matter pending before Judge Gardephe. In light of the foregoing, Defendant respectfully
requests an adjournment of the June 17, 2021 conference to another date that is convenient for
the Court. We note that Plaintiff’s counsel consents to this request, and that both parties are
available from 1:00 p.m. to 5:00 p.m. on June 18, June 21, and June 23, 2021 if any of those
times are convenient for the Court.
        Case 7:19-cv-07448-KMK-JCM Document 76 Filed 06/11/21 Page 2 of 2


 The Honorable Sarah Netburn
 June 8, 2021
 Page 2


         Thank you for the Court’s attention to this matter.

                                           Respectfully submitted,

                                           /s/ Jonathan Stoler

                                           Jonathan Stoler
                                           for SHEPPARD, MULLIN, RICHTER & HAMPTON LLP



 cc:     All Counsel of Record



The Court will hold a teleconference on July 16, 2021, at 10AM.
6/11/21
